Citation Nr: 1823089	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-01 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include as secondary to service-connected cervical spine, lumbar spine, and bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. The Veteran filed a Notice of Disagreement (NOD) in December 2010 and a Statement of the Case (SOC) was issued in December 2012. The Veteran filed his Substantive Appeal via a VA Form 9 in January 2013. Thus, the Veteran perfected a timely appeal of the issues.

In June 2014, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in July 2014 and December 2015 at which times the claim was remanded for additional development. 

A November 2016 Board decision denied entitlement to service connection for a thyroid disorder, to include as secondary to service-connected cervical spine, lumbar spine, and bilateral knee disabilities. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In an Order dated in October 2017, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claim can be properly adjudicated.

In the October 2017 JMR, the parties agreed that the Board erred in failing to ensure that VA assisted the Veteran in obtaining evidence necessary to substantiate his claim for benefits.

The JMR noted that, although the Board found that it had met its duty to assist with regard to record development, as it had obtained the Veteran's VA treatment records, the record contained no VA treatment records prior to 1998. However, the Veteran testified at his June 2014 Board hearing that he started going to the Minneapolis VA Medical Center (VAMC) for his neck, back, and knees as early as June 1970. The JMR noted that as the Veteran's claim for entitlement to service connection for thyroid nodules was based on his assertion that x-rays received due to his cervical spine condition caused the thyroid nodules, his Minneapolis VAMC records are relevant to the development of his claim. 

Thus, the parties agreed that on remand, VA must make "as many requests as are necessary" to obtain all of the Veteran's Minneapolis VAMC records, to include those that pre-date the 1998 treatment records that are of record. Moreover, if warranted by review of any new records obtained, VA shall obtain a new medical opinion regarding any relationship between the Veteran's cervical spine condition and his thyroid nodules.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain the Veteran's complete treatment records from the Minneapolis VAMC, to include those that pre-date the 1998 treatment records that are of record. Special attention should be paid to the Veteran's assertion that he began receiving treatment at the Minneapolis VAMC as early as June 1970.

2. The requirements of 38 C.F.R. § 3.159 (c)(2) and, if necessary, 38 C.F.R. § 3.159 (e), should be followed. VA should make as many requests as are necessary to obtain the Minneapolis VAMC treatment records. If these records cannot be obtained, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them. All efforts to obtain these records should be recorded in the claims folder.

3. Then, the AOJ should review the record, conduct any development (including any additional examination) deemed necessary, and readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




